DETAILED ACTION
Status of the Application
	Claims 1, 3-5, 7-16, 18-22, 33-44, 46 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Applicant’s amendment of claims 1, 3, 5, 11-13, 15-16, 18-20, 33-34, 41-42, addition of claim 46 and cancellation of claim 45 as submitted in a communication filed on 2/24/2021 is acknowledged. 
Claims 21-22, 35-40 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. New claim 46 is directed to the elected invention.  Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44, 46 are at issue and are being examined herein.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to due to the recitation of “…expression system comprising: at least one first 
Claim 2 is objected to due to the recitation of “wherein the eukaryotic expression system comprises the at least one restriction enzyme cleavage site and the at least one second polynucleotide encoding the at least one product of interest is inserted into said at least one restriction enzyme cleavage site”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite “wherein the eukaryotic expression system comprises the vector that comprises the at least one restriction enzyme cleavage site and the at least one second polynucleotide encoding the at least one product of interest is inserted into said at least one restriction enzyme cleavage site”.  Appropriate correction is required.
Claim 5 is objected to due to the recitation of “…expression system comprising: (i) at least one first regulatory sequence and at least one first polynucleotide encoding the polypeptide of SEQ ID NO: 28 or a polypeptide having a sequence having at least 80% sequence identity with SEQ ID NO: 28, wherein the at least one first regulatory sequence regulates an expression of the polypeptide of SEQ ID NO: 28 or the polypeptide having a sequence having at least 80% sequence identity with SEQ ID NO: 28; and (ii) at 
Claim 7 is objected to due to the recitation of “….wherein the expression system is at least one expression vector”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite “…wherein the expression system comprises at least one expression vector”.  Appropriate correction is required.
Claim 11 is objected to due to the recitation of “…wherein the medium comprises a concentration of vitamin B5 and/ or H”.   Since any compound in a liquid is necessarily present at a particular concentration, it is suggested the claim be amended to recite “….wherein the medium comprises vitamin B5 and/or vitamin H”. Appropriate correction is required. 
Claim 13 is objected to due to the recitation of “comprising: the expression system of claim 1”.  The term should be amended to delete the colon so that it recites, “comprising the expression system of claim 1”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44 remain rejected and new claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claims 1 and 5 (claims 3-4, 7-15, 18-20, 33-34, 41-44, 46 dependent thereon)  are indefinite in the recitation of “….expression system  comprising at least one …. first/second regulatory sequence …” for the following reasons.  A nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule.  In the absence of a definition as to what is encompassed by the term “expression system”, the term usually implies a vector/plasmid and a host cell.   Therefore, while a vector/plasmid, which is a polynucleotide, can comprise a nucleotide sequence, it is unclear as to how a host cell can comprise a nucleotide sequence.  If the intended limitation is a first polynucleotide that comprises a first regulatory sequence, and a second polynucleotide that comprises a second regulatory sequence, it is suggested the claims be amended accordingly.  Correction is required. 
Claim 4 is indefinite in the recitation of “wherein the at least one vitamin transport protein is a SLC5A6…” because there is no antecedent basis for “the at least one vitamin transport protein”.  Please note that claim 1, from which claim 4 depends, has been amended so that it no longer recites “at least one vitamin transport protein”.  Correction is required. 
Claim 5 (claim 15 dependent thereon) is indefinite in the recitation of “…expression system comprising: (i) at least one first regulatory sequence and at least one first polynucleotide encoding the polypeptide of SEQ ID NO: 28 or a polypeptide having a sequence having at least 80% sequence identity with SEQ ID NO: 28, wherein the at least one first regulatory sequence regulates an expression of the polypeptide of SEQ ID NO: 28 or the polypeptide having a sequence having at least 80% sequence identity with SEQ ID NO: 28; and (ii) at least one restriction enzyme cleavage site, wherein the at least one restriction enzyme cleavage site is located on a vector that is part of the expression system, and/or (ii) at least one second regulatory sequence and at least one second polynucleotide encoding at least one product of interest, wherein said at least one second polynucleotide is transcribed from the at least one second regulatory sequence” for the following reasons.  The term “(ii)” is repeated twice.  Even if one assumes that the claim recites “(iii) at least one second regulatory sequence…”, it is unclear as to whether (i) at least one….and (ii) a vector comprising at least one restriction cleavage site and/or at least one second….”.  See also suggested language under Claim Objections.  In the alternative, the claim can be amended to recite “…expression system comprising at least one….and (i) a vector comprising at least one restriction cleavage site; and/or (ii) at least one second….”.  Correction is required. 
Claim 12 is indefinite in the recitation of “the concentration of the vitamin B5 and/or H according to table 2” for the following reasons.  As set forth in MPEP § 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.  In the instant case, the information provided in Table 2 can be recited in the instant claim.  It should also be noted that the concentrations recited in Table 2 are specific for a particular medium.  Therefore, it is unclear if the claim intends to limit the concentration of vitamin B5 to 14.26 μM, 2.99 μM, or 2.5 μM and the concentration of vitamin H to 90 nM, 3.06 μM or 0.5 μM regardless of the medium used, or if the claim intends to limit the concentration of vitamin B5 and vitamin H to those recited in Table 2 when the specific media displayed in Table 2 is used.  For examination purposes, claim 12 will be interpreted as a duplicate of claim 11. Correction is required. 
Claim 15 is indefinite in the recitation of “wherein the expression system comprises a mutation in the at least one first polynucleotide of the expression system and/or the first regulatory sequence regulating…” for the following reasons.  The claim fails to provide a basis for comparison regarding activity of the product of interest.  For examination purposes, it will be assumed that claim 15 recites “…  wherein the mutation in the at least one first polynucleotide results in (i) altering the activity/stability of 
Claim 16 is indefinite in the recitation of “wherein the mutation of (a) is adapted to (i) alter the activity/stability of at least one product of interest encoded by said second polynucleotide…..relative to the expression level or stability of the at least one product of interest..” for the following reasons.  The claim fails to provide a basis for comparison for the activity of the product of interest.  For examination purposes, it will be assumed that claim 16 recites “…(a) at least one first polynucleotide that comprises a first regulatory sequence and encodes the endogenous sodium dependent …SLC5A6, wherein said at least one first polynucleotide comprises a mutation, and (b) a second polynucleotide encoding a product of interest, wherein the mutation in the at least one first polynucleotide results in (i) altering the activity/stability of the product of interest compared to the activity/stability of the product of interest in the corresponding recombinant host cell lacking the mutation in the first polynucleotide, and/or (ii) an increase in the expression level of the product of interest, compared to the expression of the product of interest in the corresponding recombinant host cell lacking the mutation in the first polynucleotide”. Correction is required. 
Claim 18 (claims 19-20 dependent thereon) is indefinite in the recitation of “the vitamin transport protein” because there is no antecedent basis for the vitamin transport protein.  It should be noted that claim 18 is ultimately dependent from claim 1, which no longer refers to a vitamin transport protein. Correction is required. 
Claim 20 is indefinite in the recitation of “…combination of claim 19, wherein, said eukaryotic cell culture medium is, for the eukaryotic cell cultured in the cell culture medium: (a) a limiting medium or a saturated medium for B5 but a limiting or not limiting medium for H, or (b) a saturated medium for H but a limiting or not limiting medium for B5” for the following reasons.  First, it is unclear what B5 or 
Claim 34 is indefinite in the recitation of “wherein said medium comprises a concentration of vitamin B5 and/or H according to table 2” for the following reasons.  As set forth in MPEP § 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.  In the instant case, the information provided in Table 2 can be recited in the instant claim.  It should also be noted that the concentrations recited in Table 2 are specific for a particular medium.  Therefore, it is unclear if the claim intends to limit the concentration of vitamin B5 to 14.26 μM, 2.99 μM, or 2.5 μM and the concentration of vitamin H to 90 nM, 3.06 μM or 0.5 μM regardless of the medium used, or if the claim intends to limit the concentration of vitamin B5 and vitamin H to those recited in Table 2 as well as the specific media associated with the concentrations displayed in Table 2.  For examination purposes, it will be assumed that claim 34 is a duplicate of claim 20. Correction is required. 
Claim 46 is indefinite in the recitation of “the at least one vitamin transport protein
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12, 13-15, 18-20, 33-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10-12 are directed to a kit that comprises two containers where one of the containers comprise the expression system of claim 1.  Since claim 1 is directed to an expression system, claims 10-12, which are directed to a kit, cannot specify a further limitation of the subject matter of claim 1.  
Claims 13-14, 18, 33 are directed to a recombinant eukaryotic cell that comprises the expression system of claim 1.  Since claim 1 is directed to an expression system, claims 13-14, 18, 33, which are directed to a host cell, cannot specify a further limitation of the subject matter of claim 1.  Claim 15 is directed to a recombinant eukaryotic cell that comprises the expression system of claim 5.  Since claim 5 is directed to an expression system, claim 15, which is directed to a host cell, cannot specific a further limitation of the subject matter of claim 5.  Claims 19-20, 34 are directed to a combination that comprises the eukaryotic cell of claim 18 and culture medium.  Claim 18 depends from claim 13, which in turn is directed to a eukaryotic cell that comprises the expression system of claim 1.  Since claim 1 is directed to an expression system and claim 18 is directed to a host cell, claims 19-20, 34 cannot specify a limitation to 

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44 remain rejected and new claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 46 for the reasons of record and those set forth below.
Applicant refers to the teachings of a reference by Quick et al. (Vitam Horm 98:63-100, 2015; cited in the IDS) in support of the argument that SLC5A6 has been well studied and that is well characterized functionally and structurally.  Applicant states that SLC5A6 gene was cloned more than 20 years ago and that this reference teaches that despite similar function, specific sequence identities between different species is well over 10%.  Applicant submits that in addition to what is disclosed in the specification, the person of ordinary skill in the art could draw from references such as that by Quick et al. knowledge to asses with reasonable certainty the effect of specific deviations from SEQ ID NO: 28.  Applicant notes that information which is well known in the art need not be described in detail in the specification. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 46.  New claim 46 is directed to the eukaryotic expression system of claim 1, wherein the at least one first polynucleotide encodes the polypeptide of the human sodium/multivitamin transporter protein (hSMVT), its cloning, the fact that direct crystallography studies of the hSMVT are missing (section 7; The predicted structure of hSMVT),  the deduced topology of the hSMVT (Figure 2) based on hydrophobicity calculations and the predicted topology of the hSMVT (Figure 5) generated by the RbDe program based on the structure of another member of the SSS family (vSGLT), it is noted that, contrary to Applicant’s contention, this reference does not provide a structure/function correlation or the structural features required in any protein that can transport vitamin B5 and/or vitamin H.  The secondary structure/topology of the human SMVT by itself does not provide any information as to those amino acids that are essential for the transport of these vitamins nor does it provide any clue as to those amino acids that can be modified to create a variant with the recited % sequence identity that is still able to transport these vitamins.  Moreover, while the prior art, as evidenced by Quick et al., teaches that the human SMVT protein is a member of a larger family of membrane proteins that catalyze the transport of different solutes to the flux of sodium ions across the plasma membrane (solute:sodium symporter (SSS) family), neither the specification nor the prior art, including the reference by Quick et al., teach those structural features in members of the SSS family that are specific for the transport of vitamin B5/vitamin H.  The members of the SSS family are specific with regard to the solute they transport so that it is unlikely that every member of the SSS family will transport vitamin B5/vitamin H.  Therefore, even if the argument is made that the prior art provides some structural information linking the hSMVT protein with other members of the SSS family, namely the secondary structure of the hSMVT protein and its topology across the membrane, this information does not provide any clue as to those structural features required in any protein as recited that is able to transport  vitamin B5/vitamin H.   With regard to the argument that specific sequence identities between different species is well over 10%, it is noted that Quick et al. teach that the bacterial SSS member PanF (the pantothenate transporter) shares only 15% identity and 18% similar to those obtained between hSMVT and PutP, which is another member of the SSS family that is a proline transporter and not a vitamin B5/vitamin H transporter (section 6; Family Ties).  Therefore, it is abundantly clear from the teachings of the prior art that sequence identity/similarity cannot be used to determine which proteins will have the same transport specificity as that of the polypeptide of SEQ ID NO: 28.  As such, one of skill in the art would require some knowledge or guidance regarding the structural features that must be present in a protein so that it can transport vitamin B5/vitamin H for one of skill in the art to determine which proteins have the desired transport activity.  This information is completely missing from the specification and the prior art. 
The specification and the prior art are completely silent with regard to the structural features required in any vitamin transport protein that transports vitamin B5 and/or vitamin H.  The specification fails to provide the structural features required in any SLC5A6 or which eukaryotic cells comprise endogenous SLC5A6 proteins. Furthermore, there is no disclosure of which structural features in the polypeptide of SEQ ID NO: 28 are required and which ones can be modified to obtain a variant of the polypeptide of SEQ ID NO: 28 that has the recited % sequence identity and the ability to transport vitamin B5 and/or vitamin H.  No disclosure of the structural features one of skill in the art can use to recognize which variants of the polypeptide of SEQ ID NO: 28 having the recited % sequence identity have the desired vitamin transport activity has been provided. Thus, while it is agreed that information which is well known in the art need not be described in detail in the specification, in the instant case, there is no information which is well known in the art that would adequately describe the entire genus of proteins that can transport vitamin B5/vitamin H, or the entire genus of polynucleotides encoding proteins that can transport vitamin B5/vitamin H.   In addition, while some of the claims require a genus of mutations in a polynucleotide encoding a variant of a vitamin B5/vitamin H transport protein that would alter the activity, stability or expression of any protein (i.e., protein of interest encoded by the second polynucleotide), the specification is silent with regard to the mutations in a polynucleotide encoding a variant of a vitamin B5/vitamin H transport protein that can alter the activity, stability or expression of any protein encoded by another polynucleotide, with the exception of the replacement of an endogenous .

Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44 remain rejected and new claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an expression vector comprising a polynucleotide encoding the sodium-dependent multivitamin transporter (SMVT) of SEQ ID NO: 28, a recombinant CHO cell comprising said expression vector, and a cell culture medium comprising said recombinant CHO cell, does not reasonably provide enablement for (a) an expression system that comprises a polynucleotide encoding any vitamin transporter that can transport vitamin B5 and/or vitamin H, (b) an expression system that comprises a polynucleotide encoding a protein having any. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 46 for the reasons of record and those set forth below.
Applicant refers to the teachings of Quick et al. in support of the argument that SLC5A6 has been well studied and that is well characterized functionally and structurally.  Applicant states that SLC5A6 gene was cloned more than 20 years ago, and that its crystal structure obtained more than 15 years ago. Applicant refers to Figures 2 and 5 of the reference by Quick et al. and states that they disclose the deduced topology of hSMVT.  Applicant further argues that Figure 2 reveals a known structure function relationship of vitamin transport proteins that transport vitamin B5 and/or vitamin H and SMVT proteins, including SEQ ID NO: 28.  Applicant submits that one of skill in the art would be well informed about the changes that a specific modification in the protein would likely result in based on the teachings of Figure 2 of Quick et al.  Applicant asserts that the utility requirement looks at the specification not the claims and refers to MPEP § 2107 to argue that the issue of utility arises if the utility of the invention is not apparent from the specification or the utility disclosed in the specification is not credible, which Applicant asserts is not the case herein. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 46.  As indicated above, new claim 46 is directed to the eukaryotic expression system of claim 1, wherein the at least one first polynucleotide encodes the polypeptide of SEQ ID NO: 28, or encodes a polypeptide having at least 85% sequence identity with the polypeptide of SEQ ID NO: 28.  
The Examiner acknowledges the teachings of Quick et al. and the amendments made to the claims.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art.  While it is agreed that Quick et al. describe the human sodium/multivitamin transporter protein (hSMVT) and its cloning, Quick et al. do not teach that the crystal structure of the human SMVT was obtained more than 15 years ago.  As stated by Quick et al., direct crystallography studies of the hSMVT are missing (section 7; The predicted structure of hSMVT).  With regard to Figures 2 and 5, the examiner agrees that Quick et al. provide  the deduced required in any protein that can transport vitamin B5 and/or vitamin H, including Figure 2.  The secondary structure/topology of the human SMVT by itself does not provide any information as to those amino acids that are essential for the transport of these vitamins nor does it provide any clue as to those amino acids that can be modified to create a variant with the recited % sequence identity that is still able to transport these vitamins.  As discussed above, while the human SMVT protein is a member of a larger family of membrane proteins that catalyze the transport of different solutes to the flux of sodium ions across the plasma membrane (solute:sodium symporter (SSS) family), neither the specification nor the prior art, including the reference by Quick et al., teach those structural features in members of the SSS family that are specific for the transport of vitamin B5/vitamin H.  Because the members of the SSS family are specific with regard to the solute they transport, it is unlikely that every member of the SSS family will transport vitamin B5/vitamin H.  Therefore, a disclosure of the secondary structure of  a single protein that transports vitamin B5/vitamin H does not provide any clue as to those structural features required in any protein as recited that is able to transport of vitamin B5/vitamin H.   Furthermore, while the argument can be made that one could use structural homology to find other proteins that are able to transport vitamin B5/vitamin H, Quick et al. teach that which proteins will have the same transport specificity as that of the polypeptide of SEQ ID NO: 28.  One of skill in the art would require some knowledge or guidance regarding the structural features that must be present in a protein so that it can transport vitamin B5/vitamin H for one of skill in the art to determine which proteins have the desired transport activity.  This information is completely lacking from the specification and the prior art.  
It is reiterated herein that  the specification and/or the prior art are completely silent with regard to (a) the structural features required in any vitamin transport protein that transports vitamin B5 and/or vitamin H, (b) the structural features required in any SLC5A6 or which eukaryotic cells comprise endogenous SLC5A6 proteins, (c)   the structural features in the polypeptide of SEQ ID NO: 28 that are required and those that can be modified to obtain a variant of the polypeptide of SEQ ID NO: 28 that has the recited % sequence identity and the ability to transport vitamin B5 and/or vitamin H, (d) the identifying structural features that one of skill in the art can use to recognize which variants of the polypeptide of SEQ ID NO: 28 having the recited % sequence identity have the desired vitamin transport activity, or (e) a structure/function correlation to envision the structure of any protein that can transport vitamin B5 and/or vitamin H.   Using the calculation previously provided to determine the number of structural variants of a protein that result solely from substitutions, the total number of variants having 90% sequence identity to the polypeptide of SEQ ID NO: 28 that result from amino acid substitutions is 636!x1964/(636-64)!/64!  or 5.4x10170 variants. Clearly, this number is higher for those variants having 80%/85% sequence identity with the polypeptide of SEQ ID NO: 28. Thus, in the absence of some knowledge or guidance as to those structural variants most likely to have the desired transport activity (i.e., transport of vitamin B5/vitamin H), one of skill in the art would have to test an essentially infinite number of variants of the polypeptide of SEQ ID NO: 28 to determine those having the ability to transport vitamin B5/vitamin H.  This is not deemed routine experimentation. 
any function, and a polynucleotide that encodes a protein of interest.  Please note that claims 5, 15 do not require the first polynucleotide to encode a protein having the ability to transport vitamin B5/vitamin H.  The specification discloses a protein having the ability to transport vitamin B5/vitamin H as a selection marker and as a modulator of metabolism/growth as the use for the claimed expression system.  If the first polynucleotide does not encode a transport vitamin B5/vitamin H, and not all structural variants of the polypeptide of SEQ ID NO: 28 are expected to have the same transport activity, one of skill in the art would have to find a use for an expression system where the first polynucleotide does not encode a selection marker or a modulator of metabolism/growth.  
While some of the claims require a genus of mutations in a polynucleotide encoding a protein that is a variant of a vitamin B5/vitamin H transport protein, wherein said mutations would alter the activity, stability or expression of any protein, the specification is silent with regard to the mutations in a polynucleotide encoding a variant of a vitamin B5/vitamin H transport protein that can alter the activity, stability or expression of any protein, with the exception of a heterologous promoter operably linked to a polynucleotide encoding the polypeptide of SEQ ID NO: 28.  There is no disclosure of a structure/function correlation that links changes in the structure of a variant of a vitamin B5/vitamin H transport protein, and the expression, stability or activity of any protein encoded by another polynucleotide.  There is absolutely no disclosure of any mechanism that links changes in the structure or the level of expression of a vitamin B5/vitamin H transporter protein with changes in expression, stability or activity of any other protein encoded by another polynucleotide.   For example, if the protein of interest is an antibody against protein X, the specification is silent with regard to mutations made to a  polynucleotide encoding a protein that transports vitamin B5/vitamin H that would have an effect on the 
Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the teachings of the specification and/or the prior art enable the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102 (AIA )
Claims 1, 4-5, 7-14, 18-20, 33, 34, 41 remain rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Ramanathan et al. (US Patent No. 7740882 issued 6/22/2010) as evidenced by Wang et al. (GenBank accession number Q9Y289, 2/19/2014; previously cited) and Gibco BRL Products and Reference Guide (1997/1998, pages 1-40-1-41; previously cited).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the antibiotic selection protein of Ramanathan et al. is not secreted and states that the claims have been amended to address the 112 rejections, in particular, claims 18-20, 33, 34, 12, 15 and 16.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1, 4-5, 7-14, 18-20, 33, and 41.  The Examiner acknowledges the amendments to the claims.  However, the Examiner disagrees with Applicant’s contention that the teachings of Ramanathan et al. do not anticipate the instant claims.  Claims 1, 4-5, 7-14, 18-20, 33-34, 41 as interpreted are directed in part to (i) an expression system that comprises (a) a first polynucleotide that encodes a SLC5A6 protein, wherein said SLC5A6 protein (sodium dependent multivitamin transporter that transports vitamin B5 and/or vitamin H) comprises an amino acid sequence at least 80% identical to SEQ ID NO: 28, and (b) a second polynucleotide that encodes a protein of interest, wherein said protein of interest can optionally only claims 18-20 require a secreted protein.  Claims 1, 4-5, 7-14, 33, 34, and 41 do not require a secreted protein of interest.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
It is reiterated herein that Ramanathan et al. teach CHO cells that have been transfected with a mammalian expression vector (pSPORT) that comprises a nucleic acid encoding the human sodium dependent multivitamin transporter (hSMVT) and the culture of said transfected cells in cell culture medium (column 23, lines 27-59).  The human sodium dependent multivitamin transporter of Ramanathan et al. is a SLC5A6  protein that comprises an amino acid sequence that is 83% sequence identical to the polypeptide of SEQ ID NO: 28 (83% = 529x100/636; SEQ ID NO: 28 has 636 amino acids) as evidenced by Wang et al. See alignment below.  Ramanathan et al. teach the use of Dulbecco’s Modified Eagle’s Medium, which contains vitamin B5 (pantothenic acid) in the form of calcium pantothenate at 4 mg/L as shown in the recipe provided by the Gibco BRL Products and Reference Guide.  This is equivalent to 16.8 μM (1 mol of calcium  pantothenate = 476.5 g; 1 mol of calcium  pantothenate  = 2 mols of vitamin B5; 4 mg calcium  pantothenate /L = 8.39x10-6 calcium  pantothenate mol/L or 8.39 μM; 16.8 μM vitamin B5 = (2 mol vitamin B5x 8.39x10-6 calcium  pantothenate mol/L)x106 μM).  According to the specification, the limiting concentration of vitamin B5 for CHO growth is between 0.25 to 2.5 nM.  Therefore, the concentration of vitamin B5 in the medium of Ramanathan et al. is in excess (not limiting).  Since the SLC5A6 protein is expressed, the nucleic acid encoding the SLC5A6  protein has to be operably linked to a promoter. It is noted that the expression vector of Ramanathan et al. would contain restriction enzyme cleavage sites for cloning the desired nucleic acid as well as additional nucleic acids that encode proteins required for maintenance of the expression vector in the cell, including selectable markers such as antibiotic resistance proteins.  In addition, as known in the art, CHO cells normally secrete endogenous proteins encoded by nucleic acids that are expressed in said CHO cells. Please note that in the absence of a limitation regarding the identity of the protein encoded by the second polynucleotide, any protein, endogenous or exogenous, can be a protein of interest.  In the absence of additional limitations regarding the second polynucleotide or limitations excluding elements that cannot be part of the expression system, the expression system can include an expression vector that comprises the first polynucleotide as well as chromosomal DNA comprising the second polynucleotide encoding an endogenous secreted protein.  Therefore, the CHO cells of Ramanathan et al. comprise an expression vector that comprises a nucleic acid encoding a SLC5A6  protein, as well as an endogenous nucleic acid that encodes a protein of interest that is secreted.  Ramanathan et al. teach how to use their vector for transfecting CHO cells, thus teaching instructions of use for the vector. Ramanathan et al. teach that their vector (1 μg of DNA) was mixed with serum free medium and 10 μg of Lipofectamine. Since that composition must be in a container, Ramanathan et al. teach a kit comprising the vector in a container and instructions of use.  Because Ramanathan et al. teach growing the CHO cells in cell culture medium as described above, Ramanathan et al. teach a combination that comprises the CHO cells and culture medium.   Therefore, the teachings of Ramanathan et al. still anticipate the instant claims as written/interpreted.
Query = SEQ ID NO: 28
Sbjct = Q9Y289 sodium-dependent multivitamin transporter [Homo sapiens] 

NW Score   Identities    Positives    Gaps
2690       529/636(83%) 567/636(89%) 1/636(0%)  


Query  1    MSVEESTSAPFYTTSDTNKVIATFSVVDYVVFGLLLVLSLAIGLYHACRGWGRHTVGELL  60
            MSV  STSAP   TS T+  ++TFS++DYVVF LLLVLSLAIGLYHACRGWGRHTVGELL
Sbjct  1    MSVGVSTSAPLSPTSGTSVGMSTFSIMDYVVFVLLLVLSLAIGLYHACRGWGRHTVGELL  60

Query  61   LADRKMGCLPVSLSLLATFQSAVAILGAPAEIYRFGTQYWFLGCSYFLGLLIPAHVFIPV  120
            +ADRKMGCLPV+LSLLATFQSAVAILG P+EIYRFGTQYWFLGC YFLGLLIPAH+FIPV
Sbjct  61   MADRKMGCLPVALSLLATFQSAVAILGVPSEIYRFGTQYWFLGCCYFLGLLIPAHIFIPV  120

Query  121  FYRLHLTSAYEYLELRFNKAVRILGTVTFIFQMVIYMGVALYAPSLALNAVTGFDLWLSV  180
            FYRLHLTSAYEYLELRFNK VR+ GTVTFIFQMVIYMGV LYAPSLALNAVTGFDLWLSV
Sbjct  121  FYRLHLTSAYEYLELRFNKTVRVCGTVTFIFQMVIYMGVVLYAPSLALNAVTGFDLWLSV  180

Query  181  LALGIVCNIYTALGGLKAVIWTDVFQTLVMFLGQLVVIIVGSARVGGLGHVWDVASQHKL  240
            LALGIVC +YTALGGLKAVIWTDVFQTLVMFLGQL VIIVGSA+VGGLG VW VASQH  
Sbjct  181  LALGIVCTVYTALGGLKAVIWTDVFQTLVMFLGQLAVIIVGSAKVGGLGRVWAVASQHGR  240

Query  241  ISGIELDPDPFVRHTFWTLAFGGVFMMLSLYGVNQAQVQRYLSSRSEKAAVLSCYAVFPC  300
            ISG ELDPDPFVRHTFWTLAFGGVFMMLSLYGVNQAQVQRYLSSR+EKAAVLSCYAVFP 
Sbjct  241  ISGFELDPDPFVRHTFWTLAFGGVFMMLSLYGVNQAQVQRYLSSRTEKAAVLSCYAVFPF  300

Query  301  QQVALCMSSLIGLVMFAYYKKYTMSPQQEQAAPDQLVLYFVMDLLKDMPGLPGLFVACLF  360
            QQV+LC+  LIGLVMFAYY++Y MS QQ QAAPDQ VLYFVMDLLK +PGLPGLF+ACLF
Sbjct  301  QQVSLCVGCLIGLVMFAYYQEYPMSIQQAQAAPDQFVLYFVMDLLKGLPGLPGLFIACLF  360

Query  361  SGSLSTISSAFNSLATVTMEDLIQPWFPELTETRAIMLSRSLAFAYGLICLGMAYISSHL  420
            SGSLSTISSAFNSLATVTMEDLI+PWFPE +E RAIMLSR LAF YGL+CLGMAYISS +
Sbjct  361  SGSLSTISSAFNSLATVTMEDLIRPWFPEFSEARAIMLSRGLAFGYGLLCLGMAYISSQM  420

Query  421  GSVLQAALSIFGMVGGPLLGLFCLGMFFPCANPLGAIVGLLTGLTMAFWIGIGSIVSRMS  480
            G VLQAA+SIFGMVGGPLLGLFCLGMFFPCANP GA+VGLL GL MAFWIGIGSIV+ M 
Sbjct  421  GPVLQAAISIFGMVGGPLLGLFCLGMFFPCANPPGAVVGLLAGLVMAFWIGIGSIVTSMG  480

Query  481  SAVVSPPINGSSSFLSSNLTMATVTTLMPSTTQSKPTGLQRFYSLSYLWYSAHNSTTVIV  540
            S++   P NGSS  L +NLT+ATVTTLMP TT SKPTGLQRFYSLSYLWYSAHNSTTVIV
Sbjct  481  SSMPPSPSNGSSFSLPTNLTVATVTTLMPLTTFSKPTGLQRFYSLSYLWYSAHNSTTVIV  540

Query  541  VGLIVSLLTGGMRGRTLNPGTIYPVLPKLLSLLPLSCQKRLCWKSHSQNAPMVPKLCPEK  600
            VGLIVSLLTG MRGR+LNP TIYPVLPKLLSLLPLSCQKRL  +S+ Q+  +   L PEK
Sbjct  541  VGLIVSLLTGRMRGRSLNPATIYPVLPKLLSLLPLSCQKRLHCRSYGQDH-LDTGLFPEK  599

Query  601  MRNGVLQDSRDKERMAEDGLAHQPCSPTYVVQETSL  636
             RNGVL DSRDKE MA DG A+Q  S T ++QETSL
Sbjct  600  PRNGVLGDSRDKEAMALDGTAYQGSSSTCILQETSL  635


Claims 1, 3-5, 7-16, 18-20, 33-34, 41-42, remain rejected and new claim 46 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Zerangue (US Publication No. 2006/0003361 published 1/5/2006) as evidenced by Wang et al. (GenBank accession number Q9Y289, 2/19/2014)  and the T-Rex System Manual (Life Technologies, page 3, 11/8/2011).  This rejection is necessitated by amendment.
This rejection has been discussed at length in prior Office actions.  It is maintained and further applied to new claim 46 for the reasons of record and those set forth below.
Applicant argues that changes have been made to the claims to address the 112 rejections previously applied, in particular claims 18-20, 33-34 and 12, 15 and 16.  Applicant asserts that Zerangue et al. do not coexpress SMVT with a secreted protein of interest and that the transporter of Zerangue et al. is not a secreted protein because transmembrane proteins remain within the cell membrane.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 46.  new claim 46 is directed to the eukaryotic expression system of claim 1, wherein the at least one first polynucleotide encodes the polypeptide of SEQ ID NO: 28, or encodes a polypeptide having at least 85% sequence identity with the polypeptide of SEQ ID NO: 28.  The Examiner acknowledges the amendments to the claims.  However, the Examiner 
Claims 1, 3-5, 7-16, 18-20, 33-34, 41-42, 46 are directed in part to (i) an expression system that comprises a first polynucleotide that encodes a SLC5A6 protein, wherein said SLC5A6 protein (sodium dependent multivitamin transporter that transports vitamin B5 and/or vitamin H) comprises an amino acid sequence at least 80%, 85% or 90% identical to SEQ ID NO: 28, wherein said expression system further comprises a vector that comprise a restriction enzyme cleavage site, and a second polynucleotide that encodes a protein of interest wherein the second polynucleotide is inserted into said restriction enzyme cleavage site, wherein the first polynucleotide that encodes the SLC5A6 protein and the second polynucleotide comprise a promoter, wherein the first polynucleotide comprises a mutation in the regulatory region, wherein the protein of interest can be optionally secreted, and wherein said vector can optionally comprise the first polynucleotide,  (ii) a CHO or human cell that comprises the expression system of (i), wherein the SLC5A6 protein is endogenous to the CHO or human cell, and (iii) a kit or combination that comprises the cell of (ii) and culture medium, wherein the culture medium comprises vitamin B5 (pantothenic acid) and/or vitamin H (biotin).  As noted above, only claims 18-20 require a secreted protein.  Claims 1, 3-5, 7-16, 33-34, 41-42, and 46 do not require a secreted protein of interest.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
As indicated in the prior Office action, Zerangue teaches HEK (human embryonic kidney) cells and CHO (Chinese hamster ovary) cells transfected with DNA encoding (i) a SMVT (also called SLC5A6; paragraph [0043]) transporter, or (ii) a SMVT transporter in combination with other transporters (paragraph [0048]; proteins of interest).  Zerangue teaches HEK and MDCK (Madin-Darby Canine Kidney) cell lines into which the PgP gene (encodes a PgP efflux transporter) has been transfected, wherein these cells express the PgP and SMVT genes either endogenously or through transfection of expression vectors (paragraph [0062]). Zerangue teaches HEK cells that have been transfected with an expression construct (TREX plasmid) that allows inducible expression by tetracycline, as well as plates comprising said HEK transfected cells and a culture medium that comprises 3H-biotin Cricetulus griseus) SLC5A6 transporter.  Therefore, it follows that the CHO cells of Zerangue comprise an endogenous polynucleotide that encodes a SLC5A6 transporter that is 100% sequence identical to the polypeptide of SEQ ID NO: 28, as well as another polynucleotide that encodes another transporter (protein of interest). In addition, as known in the art, HEK, CHO and MDCK cells normally secrete endogenous proteins encoded by nucleic acids that are expressed in said HEK, CHO and MDCK cells. Please note that in the absence of a limitation regarding the identity of the protein encoded by the second polynucleotide, any protein, endogenous or exogenous, can be a protein of interest.   Furthermore, in the absence of additional limitations regarding the first and/or  second polynucleotide or limitations excluding elements that cannot be part of the expression system, the expression system/host cells in some of the claims can include (i) an expression vector that comprises the first polynucleotide as well as chromosomal DNA comprising the second polynucleotide, or (ii) an expression vector that comprises the second polynucleotide as well as chromosomal DNA comprising the first polynucleotide. Therefore, the cells of Zerangue comprise an expression vector that comprises a nucleic acid encoding a SLC5A6  protein, as well as an endogenous nucleic acid that encodes a protein of interest that is secreted.
Zerangue teaches HEK cells that have been transfected with a TREX plasmid for the tetracycline inducible expression of the PgP efflux transporter (paragraph [0093]).  As explained above, the gene of interest is inserted in the multiple cloning site in a TREX plasmid.  Therefore, the HEK cells of Zerangue still anticipate the instant claims as written/interpreted. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
August 5, 2021